 

DEALER-MANAGER AGREEMENT

 

August 31, 2015

 

Source Capital Group, Inc.

As Dealer-Manager

276 Post Road West

Westport, CT 06880

 

Ladies and Gentlemen:

 

The following will confirm our agreement relating to the proposed subscription
rights offering (the “Rights Offering”) to be undertaken by Chanticleer
Holdings, Inc., a Delaware corporation (the “Company”), pursuant to which the
Company will distribute to holders of record of its common stock, par value
$0.0001 per share (the “Common Stock”), subscription rights (the “Rights”) as
set forth in the Prospectus Supplement to be filed on or about September 8, 2015
to the Company’s Form S-3 shelf registration statement (File No. 333-203679)
first filed with the U.S. Securities and Exchange Commission (the “Commission”)
on June 9, 2015, as amended, to subscribe for and purchase shares of Common
Stock (the “Rights Shares”), at a subscription price equal to $1.35 per Right in
cash (the “Subscription Price”).

 

1. The Rights Offering.

 

(a) The Company proposes to undertake the Rights Offering pursuant to which each
holder of Common Stock shall receive one Right for each share of Common Stock
held of record at the close of business on September 4, 2015 (the “Record
Date”). Holders of Rights will be entitled to subscribe for and purchase, at the
Subscription Price, one share of Common Stock for every Right granted to Holders
on the Record Date (the “Basic Subscription Right”).

 

(b) The Rights shall be non-transferable. The Rights Shares are expected to be
listed on the Nasdaq Capital Market and shall be transferable in accordance with
applicable state “blue sky” laws, rules and regulations.

 

(c) Any holder of Rights who fully exercises all Basic Subscription Rights
issued to such holder is entitled to subscribe for Rights Shares which were not
otherwise subscribed for by others pursuant to their Basic Subscription Rights
(the “Over-Subscription Right”). The Over-Subscription Right shall allow a
holder of a Right to subscribe for an additional amount equal to any and all of
the Rights Shares which were not otherwise subscribed for as of the Expiration
Date (as defined below). Rights Shares acquired pursuant to the
Over-Subscription Rights are subject to allotment and pro rata allocation, as
more fully discussed in the Prospectus (as defined herein).

 

(d) The Rights will expire at 5:00 p.m., New York City time, on September 18,
2015, (the “Expiration Date”). The Company shall have the right to extend the
Expiration Date for up to an additional 30 trading days in its sole discretion.

 

 

 

 

(e) All funds from the exercise of Basic Subscription Rights and
Over-Subscription Rights will be deposited with Securities Transfer Corporation,
as the subscription agent (the “Subscription Agent”), and held in a segregated
account with the Subscription Agent pending a final determination of the number
of Rights Shares to be issued pursuant to the exercise of Basic Subscription
Rights and Over-Subscription Rights. As soon as is practicable, the Company
shall conduct a closing of the Rights Offering (a “Closing”). In no event will
the Company raise more than $11,000,000 in this Rights Offering, unless such
maximum offering amount is waived by the Company, in its sole discretion.

 

2. Appointment as Dealer-Manager; Role of Dealer-Manager. The Company hereby
engages Source Capital Group, Inc. (“Source”) as the exclusive dealer-manager
(the “Dealer-Manager”) in connection with the Rights Offering, and authorizes
the Dealer-Manager to act as such on its behalf in connection with the Rights
Offering, in accordance with this Dealer-Manager Agreement (this “Agreement”).
During the Engagement Period, as defined in the engagement letter entered into
by and between the Company and the Dealer-Manager, dated August 11, 2015 (the
“Engagement Letter”), the Company will not solicit, negotiate with or enter into
any agreement with any placement agent, financial advisor, dealer manager,
brokers, dealers or underwriters or any other person or entity in connection
with the Rights Offering. On the basis of the representations and warranties and
agreements of the Company contained in this Agreement and subject to and in
accordance with the terms and conditions hereof, the Dealer-Manager agrees that
as Dealer-Manager it will, in accordance with its customary practice and to the
extent requested by the Company, use its commercially reasonable efforts to (i)
advise on pricing, structuring and other terms and conditions of the Rights
Offering, including whether to provide for transferability, tradability and
oversubscription rights and limits (it being acknowledged that such services
have been previously provided pursuant to the Engagement Letter without
compensation therefor), (ii) provide guidance on general market conditions and
their impact on the Rights Offering, (iii) assist the Company in drafting a
presentation that may be used to market the Rights Offering to existing and
potential investors, describing the proposed capital raising, the Company’s
history and performance to date, track records of key executives, highlights of
the Company’s business plan and the intended use of proceeds from the Rights
Offering, (iv) advise on the selection of the Information Agent and Subscription
Agent (it being acknowledged that such advice has been previously rendered
pursuant to the Engagement Letter), (v) assist the Company with its
understanding of state blue sky laws and retaining of Issuer counsel to assist
with the blue sky filings related to the Rights Offering and (vi) solicit the
holders of the Rights to encourage them to exercise such Rights. For the
avoidance of doubt and notwithstanding anything that may be to the contrary in
this Agreement, the Company and the Dealer-Manager hereby agree that the
Dealer-Manager will not underwrite the Rights Offering, the Dealer-Manager has
no obligation to act, and will not act, in any capacity as an underwriter in
connection with the Rights Offering and the Dealer-Manager has no obligation to
purchase or procure purchases of the Rights Shares offered in connection with
the Rights Offering. The Company agrees that it will not hold the Dealer-Manager
liable or responsible for the failure of the Rights Offering in the event that
the Rights Offering is not successfully consummated for any reason.

 

2

 

 

3. No Liability for Acts of Brokers, Dealers, Banks and Trust Companies. The
Dealer-Manager shall not be subject to any liability to the Company or any of
the Company’s Subsidiaries (as defined below) or “affiliates” (“Affiliates,” as
such term is defined in Rule 144 under the Securities Act of 1933, as amended
(the “Securities Act”)) for any act or omission on the part of any broker or
dealer in securities (other than the Dealer-Manager) or any bank or trust
company or any other management, shareholders, creditors or any other natural
person, partnership, limited liability partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, or other entity or organization (each, a “Person”),
and the Dealer-Manager shall not be liable for its own acts or omissions in
performing its obligations as advisor or Dealer-Manager hereunder or otherwise
in connection with the Rights Offering or the related transactions, except for
any losses, claims, damages, liabilities and expenses determined in a final
judgment by a court of competent jurisdiction to have resulted directly from any
such acts or omissions undertaken or omitted to be taken by the Dealer-Manager
through its gross negligence or willful misconduct. In soliciting or obtaining
exercises of Rights, the Dealer-Manager shall not be deemed to be acting as the
agent of the Company or as the agent of any broker, dealer, bank or trust
company, and no broker, dealer, bank or trust company shall be deemed to be
acting as the Dealer-Manager’s agent or as the agent of the Company. As used
herein, the term “Subsidiary” means a Subsidiary of the Company as defined in
Rule 405 of the Securities Act. Unless the context specifically requires
otherwise, the term “Company” as used in this Agreement means the Company and
its Subsidiaries collectively on a consolidated basis.

 

4. The Offer Documents.

 

(a) There will be used in connection with the Rights Offering certain materials
in addition to the Registration Statement, Preliminary Prospectus, Base
Prospectus and any Prospectus Supplement as filed (each as defined herein),
including: (i) all exhibits to the Registration Statement which pertain to the
conduct of the Rights Offering, (ii) any soliciting materials relating to the
Rights Offering approved by the Company and (iii) any free writing prospectus
with respect to the Rights Offering filed by the Company (collectively with the
Registration Statement and the Prospectus, the “Offer Documents”). The
Dealer-Manager shall be given an opportunity to review and comment upon the
Offer Documents. Any references in this Agreement to the Registration Statement
or the Prospectus shall be deemed to refer to and include the documents
incorporated by reference therein pursuant to Item 12 of Form S-3 under the
Securities Act, as of the effective date of the Registration Statement or the
date of such Prospectus, as the case may be.

 

(b) The Company agrees to furnish the Dealer-Manager with as many copies as it
may reasonably request of the final forms of the Offer Documents and the
Dealer-Manager is authorized to use copies of the Offer Documents in connection
with its acting as Dealer-Manager. The Dealer-Manager hereby agrees that it will
not disseminate any written material for or in connection with the solicitation
of exercises of Rights pursuant to the Rights Offering other than the Offer
Documents.

 

3

 

 

(c) The Company represents and agrees that no solicitation material, other than
the Offer Documents and the documents to be filed therewith as exhibits thereto
(each in the form of which has been approved by the Dealer-Manager), will be
used in connection with the Rights Offering by or on behalf of the Company
without the prior approval of the Dealer-Manager, which approval will not be
unreasonably withheld. In the event that the Company uses or permits the use of
any such solicitation material in connection with the Rights Offering, then the
Dealer-Manager shall be entitled to withdraw as Dealer-Manager in connection
with the Rights Offering and the related transactions without any liability or
penalty to the Dealer-Manager or any other Person identified in Section 11
hereof as an “indemnified party,” and the Dealer-Manager shall be entitled to
receive the payment of all fees and expenses payable under this Agreement or the
Engagement Letter which have accrued to the date of such withdrawal or which
otherwise thereafter become payable.

 

5. Representations and Warranties. The Company represents and warrants to the
Dealer-Manager that:

 

(a) The Company has prepared and filed with the Commission a registration
statement, and an amendment or amendments thereto, on Form S-3 (File No.
333-203679) including a prospectus (the “Base Prospectus”) for the registration
of the Rights and the Rights Shares under the Securities Act, which Registration
Statement, as so amended prior to the Effective Time (including post-effective
amendments, if any), has been declared effective by the Commission and copies of
which have heretofore been delivered to the Dealer-Manager. At the time of such
filing, the Company met the requirements of Form S-3 under the Securities Act.
Such Registration Statement meets the requirements set forth in Rule
415(a)(1)(x) under the Securities Act and complies with said rule. Promptly
after execution and delivery of this Agreement, the Company will prepare and
file a prospectus in accordance with the provisions of Rule 430A (“Rule 430A”)
of the rules and regulations of the Commission under the Securities Act (the
“Securities Act Regulations”) and paragraph (b) of Rule 424 (“Rule 424(b)”) of
the Securities Act Regulations. The information included in such prospectus that
was omitted from such Registration Statement at the time it became effective but
that is deemed to be part of such Registration Statement at the time it became
effective pursuant to paragraph (b) of Rule 430A is referred to as “Rule 430A
Information.” The Base Prospectus and each prospectus used before such
Registration Statement became effective, and any prospectus that omitted the
Rule 430A Information that was used after such effectiveness and prior to the
execution and delivery of this Agreement, is referred to herein as a
“Preliminary Prospectus.” For purposes of this Agreement, “Effective Time” means
the date and the time as of which such registration statement, or the most
recent post-effective amendment thereto, if any, was declared effective by the
Commission; “Effective Date” means the date of the Effective Time; “Registration
Statement” means such Registration Statement, as amended at the Effective Time,
including any documents which are exhibits thereto; and “Prospectus” means such
final prospectus, as first filed with the Commission pursuant to paragraph (1)
or (4) of Rule 424(b) of the Securities Act, including the Base Prospectus all
information or reports under the Securities Exchange Act of 1934, as amended,
incorporated in the Prospectus by reference. The Commission has not issued any
order preventing or suspending the use of any Preliminary Prospectus or the
Prospectus. All references in this Agreement to the Registration Statement, a
Preliminary Prospectus, and the Prospectus, or any amendments or supplements to
any of the foregoing shall be deemed to include any copy thereof filed with the
Commission pursuant to its Electronic Data Gathering, Analysis and Retrieval
System (“EDGAR”). The Prospectus delivered to the Dealer-Manager for use in
connection with the Rights Offering will be identical to the electronically
transmitted copies thereof filed with the Commission pursuant to EDGAR, except
to the extent permitted by Regulation S-T promulgated by the Commission.

 

4

 

 

(b) The Registration Statement (together with all exhibits filed as part of the
Registration Statement) conforms, and any Preliminary Prospectus and the
Prospectus and any further amendments or supplements to the Registration
Statement conforms or will conform, when they are filed with or become effective
by the Commission, as the case may be, in each case, in all material respects to
the requirements of the Securities Act and collectively do not and will not, as
of the applicable Effective Date (as to the Registration Statement and any
amendment thereto) and as of the applicable filing date (as to the Prospectus
and any amendment or supplement thereto) contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein (with respect to the Prospectus, in
the light of the circumstances under which they were made) not misleading;
provided that no representation or warranty is made by the Company as to
information contained in or omitted from the Registration Statement or the
Prospectus in reliance upon and in conformity with written information furnished
to the Company by or on behalf of the Dealer-Manager specifically for inclusion
therein, it being acknowledged and agreed that such information provided by or
on behalf of the Dealer-Manager consists solely and exclusively of disclosure of
the name of the Dealer-Manager acting in its capacity as dealer-manager for the
Rights Offering contained in the Prospectus (collectively, the “Dealer-Manager
Information”) under appropriate headings and in its final form as approved by
the Dealer-Manager and its counsel.

 

(c) There are no contracts, agreements, plans or other documents which are
required to be described in the Prospectus or filed as exhibits to the
Registration Statement by the Securities Act which have not been described in
the Prospectus or filed as exhibits to the Registration Statement or referred to
in, or incorporated by reference into, the exhibit table of the Registration
Statement as permitted by the Securities Act.

 

(d) The Company and each of its Subsidiaries have been duly incorporated and are
validly existing as corporations in good standing under the laws of their
respective jurisdictions of incorporation, are duly qualified to do business and
are in good standing as foreign corporations in each jurisdiction in which their
respective ownership or lease of property or the conduct of their respective
businesses requires such qualification, and have all power and authority
necessary to own or hold their respective properties and to conduct the
businesses in which they are engaged, except where the absence of such power or
authority (either individually and in the aggregate) could not reasonably be
expected to have a material adverse effect on: (i) the business, condition
(financial or otherwise), results of operations, shareholders’ equity,
properties or prospects (as such prospects are disclosed or described in the
Prospectus) of the Company or its Subsidiaries; (ii) the long-term debt or
capital stock of the Company or its Subsidiaries; or (iii) the Rights Offering
or consummation of any of the other transactions contemplated by this Agreement,
the Registration Statement or the Prospectus (any such effect being a “Material
Adverse Effect”).

 

5

 

 

(e) This Agreement has been duly authorized, executed and delivered by the
Company and, assuming the due authorization, execution and delivery by the
Dealer-Manager, constitutes the valid and legally binding agreement of the
Company, enforceable against the Company in accordance with its terms, except as
the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting creditors’
rights generally and by general principles of equity.

 

(f) Neither the Company nor any of its Subsidiaries: (i) is in violation of its
charter or by-laws, (ii) in default under or in breach of, and no event has
occurred which, with notice or lapse of time or both, would constitute a default
or breach under or result in the creation or imposition of any lien, charge,
mortgage, pledge, security interest, claim, equity, trust or other encumbrance,
preferential arrangement, defect or restriction of any kind whatsoever (each, a
“Lien”) upon any of their property or assets pursuant to, any material contract,
agreement, indenture, mortgage, deed of trust, loan agreement or other agreement
or instrument to which it is a party or by which it is bound or to which any of
its properties or assets is subject, or (iii) is in violation in any respect of
any law, rule, regulation, ordinance, directive, judgment, decree or order,
foreign and domestic, to which it or its properties or assets may be subject or
has failed to obtain any material license, permit, certificate, franchise or
other governmental authorization or permit necessary to the ownership of its
properties or assets or to the conduct of its business, except, in the case of
clauses (ii) and (iii) above, any violation, default or failure to possess the
same that would not have a Material Adverse Effect.

 

(g) Prior to or on the date hereof: (i) the Company and the Subscription Agent
have or will have entered into a subscription agency agreement (the
“Subscription Agency Agreement”) if required by the Subscription Agent and (ii)
the Company and Okapi Partners LLC (the “Information Agent”) have or will have
entered into an information agency agreement (the “Information Agency
Agreement”) if required by the Information Agent. When executed by the Company,
if applicable, each of the Subscription Agency Agreement and the Information
Agency Agreement will have been duly authorized, executed and delivered by the
Company and, assuming due authorization, execution and delivery by Subscription
Agent or the Information Agent, as the case may be, will constitute a valid and
legally binding agreement of the Company enforceable in accordance with its
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or affecting
creditors’ rights generally and by general principles of equity.

 

(h) The Rights to be issued and distributed by the Company have been duly and
validly authorized and, when issued and delivered in accordance with the terms
of the Offer Documents, will be duly and validly issued, and will constitute
valid and legally binding obligations of the Company enforceable against the
Company in accordance with their terms, no holder of the Rights is or will be
subject to personal liability by reason of being such a holder, and the Rights
conform to the description thereof contained in the Prospectus. The shares of
Common Stock issuable upon exercise of any Rights have been duly and validly
authorized and, when issued and delivered in accordance with the terms of the
Rights, will be duly and validly issued, fully paid and non-assessable and will
constitute valid and legally binding obligations of the Company enforceable
against the Company in accordance with their terms, no holder of the Common
Stock is or will be subject to personal liability by reason of being such a
holder, and the Common Stock conforms to the description thereof contained in
the Prospectus.

 

6

 

 

(i) Except as disclosed in the Prospectus with respect to the Company’s
authorized capitalization, the Rights Shares have been duly and validly
authorized and reserved for issuance upon exercise of the Rights and are free of
statutory and contractual preemptive rights and are sufficient in number to meet
the exercise requirements of the Rights Offering; and Rights Shares, when so
issued and delivered against payment therefore in accordance with the terms of
the Rights Offering, will be duly and validly issued, fully paid and
non-assessable, with no personal liability attaching to the ownership thereof,
and will conform to the description thereof contained in the Prospectus.

 

(j) The Common Stock is quoted on the Nasdaq Capital Market (“NasdaqCM”). The
Company has not received an oral or written notification from the NasdaqCM or
any court or any other federal, state, local or foreign governmental or
regulatory authority having jurisdiction over the Company or any of its
Subsidiaries or any of their properties or assets (“Governmental Authority”) of
any inquiry or investigation or other action that would cause the Common Stock
or the Rights Shares to not be quoted on the NasdaqCM.

 

(k) The Company has an authorized capitalization as set forth under the caption
“Capitalization” in the Prospectus, and all of the issued shares of capital
stock of the Company have been duly and validly authorized and issued, are fully
paid and non-assessable and have been issued in compliance with federal and
state securities laws. None of the outstanding shares of Company capital stock
were issued in violation of any preemptive rights, rights of first refusal or
other similar rights to subscribe for or purchase securities of the Company.
There are no authorized or outstanding options, warrants, preemptive rights,
rights of first refusal or other rights to purchase, or equity or debt
securities convertible into or exchangeable or exercisable for, any capital
stock of the Company or any of its subsidiaries other than those accurately
described in the Registration Statement. The description of the Company’s stock
option, stock bonus and other stock plans or arrangements, and the options or
other rights granted thereunder, set forth in the Registration Statement
accurately and fairly presents in all material respects the information required
to be shown with respect to such plans, arrangements, options and rights.

 

(l) [Reserved].

 

(m) The Company and its Subsidiaries own or lease all such assets or properties
as are necessary to the conduct of its business as presently operated and as
proposed to be operated as described in the Registration and the Prospectus. The
Company or its Subsidiaries have good and marketable title in fee simple to all
assets or real property and good and marketable title to all personal property
owned by them, in each case free and clear of any Lien, except for such Liens as
are described in the Registration Statement and the Prospectus. Any assets or
real property and buildings held under lease or sublease by the Company or any
Subsidiary is held under valid, subsisting and enforceable leases with such
exceptions as are not material to, and do not interfere with, the use made and
proposed to be made of such property and buildings by the Company or such
Subsidiary. Neither the Company nor any Subsidiary has received any notice of
any material claim adverse to its ownership of any real or personal property or
of any material claim against the continued possession of any real property,
whether owned or held under lease or sublease by the Company or any Subsidiary.

 

7

 

 

(n) The Company and its Subsidiaries have all material consents, approvals,
authorizations, orders, registrations, qualifications, licenses, filings and
permits of, with and from all judicial, regulatory and other Governmental
Authorities and all third parties, foreign and domestic (collectively, with the
Licensing Requirements described below, the “Consents”), to own, lease and
operate their properties and conduct their businesses as presently being
conducted and as disclosed in the Registration Statement and the Prospectus, and
each such Consent is valid and in full force and effect. The Company has not
received notice of any investigation or proceedings which results in or, if
decided adversely to the Company, could reasonably be expected to result in, the
revocation of any Consent or reasonably be expected to have a Material Adverse
Effect. No Consent contains a materially burdensome restriction not adequately
disclosed in the Registration Statement and the Prospectus.

 

(o) The execution, delivery and performance of this Agreement by the Company,
the issuance of the Rights in accordance with the terms of the Offer Documents,
the issuance of Rights Shares in accordance with the terms of the Rights
Offering, and the consummation by the Company of the transactions contemplated
hereby, the Subscription Agency Agreement and the Information Agency Agreement,
will not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its Subsidiaries or any of its Affiliates is a party or by which the
Company or any of its Subsidiaries or its Affiliates is bound or to which any of
the properties or assets of the Company or any of its Subsidiaries or its
Affiliates is subject, nor will such actions result in any violation of the
provisions of the charter or by-laws of the Company or any of its Subsidiaries
or any statute or any order, rule or regulation of any Governmental Authority;
and except for the registration of the Rights and the Rights Shares under the
Securities Act and such consents, approvals, authorizations, registrations or
qualifications as may be required under the Exchange Act and applicable state
securities laws in connection with the distribution of the Rights and the sale
of the Rights Shares by the Company, no consent, approval, authorization or
order of, or filing or registration with, any such court or Governmental
Authority is required for the execution, delivery and performance of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereby.

 

(p) Except as otherwise set forth in the Prospectus, there are no contracts,
agreements or understandings between the Company and any Person granting such
Person the right to require the Company to include such securities in the
securities registered pursuant to the Registration Statement. No holder of any
security of the Company has any rights of rescission or similar rights with
respect to such securities held by them.

 

(q) Neither the Company nor any of its Subsidiaries has sustained, since the
date of the latest balance sheet included in the Prospectus or after such date
and as disclosed in the Prospectus, any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree; and, since such date or after such date and as disclosed in the
Prospectus, there has not been any change in the capital stock or long-term debt
of the Company or any of its Subsidiaries or any material adverse change, or any
development involving a prospective material adverse change, in or affecting the
general affairs, management, financial position, stockholders’ equity, results
of operations or prospects (as such prospects are disclosed or described in the
Prospectus) of the Company and its Subsidiaries (a “Material Adverse Change”).
Since the date of the latest balance sheet presented in the Prospectus, the
Company has not incurred or undertaken any liabilities or obligations, whether
direct or indirect, liquidated or contingent, matured or unmatured, or entered
into any transactions, including any acquisition or disposition of any business
or asset, which are material to the Company, except for liabilities, obligations
and transactions which are disclosed in the Registration Statement, any
Preliminary Prospectus and the Prospectus.

 

8

 

 

(r) Marcum LLP (“Marcum”), whose reports relating to the Company are included in
the Registration Statement, are independent registered public accountants as
required by the Securities Act, the Exchange Act and the rules and regulations
promulgated by the Public Company Accounting Oversight Board (the “PCAOB”).
Marcum, to the best of the Company’s knowledge, is duly registered and in good
standing with the PCAOB. Marcum has not, during the periods covered by the
financial statements included in the Registration Statement, the Preliminary
Prospectus and the Prospectus, provided to the Company any non-audit services,
as such term is used in Section 10A(g) of the Exchange Act.

 

(s) The financial statements, including the notes thereto, and any supporting
schedules included in the Registration Statement, any Preliminary Prospectus and
the Prospectus present fairly, in all material respects, the financial position
as of the dates indicated and the cash flows and results of operations for the
periods specified of the Company. Except as otherwise stated in the Registration
Statement, any Preliminary Prospectus and the Prospectus, said financial
statements have been prepared in conformity with United States generally
accepted accounting principles applied on a consistent basis throughout the
periods involved. Any supporting schedules included in the Registration
Statement, any Preliminary Prospectus and the Prospectus present fairly, in all
material respects, the information required to be stated therein. No other
financial statements or supporting schedules are required to be included or
incorporated by reference in the Registration Statement. The other financial and
statistical information included in the Registration Statement, any Preliminary
Prospectus and the Prospectus present fairly, in all material respects, the
information included therein and have been prepared on a basis consistent with
that of the financial statements that are included in the Registration
Statement, such Preliminary Prospectus and the Prospectus and the books and
records of the respective entities presented therein.

 

(t) There are no pro forma or as adjusted financial statements which are
required to be included in the Registration Statement, any Preliminary
Prospectus and the Prospectus in accordance with Regulation S-X under the
Securities Act which have not been included as so required. The pro forma and/or
as adjusted financial information included in the Registration Statement, any
Preliminary Prospectus and the Prospectus has been properly compiled and
prepared in accordance with the applicable requirements of the Securities Act
and include all adjustments necessary to present fairly, in all material
respects, in accordance with generally accepted accounting principles the pro
forma and as adjusted financial position of the respective entity or entities
presented therein at the respective dates indicated and their cash flows and the
results of operations for the respective periods specified. The assumptions used
in preparing the pro forma and as adjusted financial information included in the
Registration Statement, any Preliminary Prospectus and the Prospectus provide a
reasonable basis for presenting the significant effects directly attributable to
the transactions or events described therein. The related pro forma and pro
forma as adjusted adjustments give appropriate effect to those assumptions; and
the pro forma and pro forma as adjusted financial information reflect the proper
application of those adjustments to the corresponding historical financial
statement amounts.

 

9

 

 

(u) The statistical, industry-related and market-related data included in the
Registration Statement, any Preliminary Prospectus and the Prospectus are based
on or derived from sources which the Company reasonably believes are reliable
and accurate, and such data agree with the sources from which they are derived.
All applicable third party consents have been obtained in order for such data to
be included in the Registration Statement, any Preliminary Prospectus and the
Prospectus.

 

(v) Except as disclosed in the Registration Statement and the Prospectus, the
Company maintains a system of internal accounting and other controls sufficient
to provide reasonable assurances that: (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with United States generally accepted accounting
principles and to maintain accountability for assets, (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accounting for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

(w) The Company’s Board of Directors has validly appointed an audit committee,
compensation committee and nominating and corporate governance committee whose
composition satisfies the requirements of the rules and regulations of the
Commission and the Company’s Board of Directors and/or audit committee,
compensation committee and the nominating corporate governance committee has
each adopted a charter as described in the Registration Statement, and such
charters are in full force and effect as of the date hereof. Neither the
Company’s Board of Directors nor the audit committee thereof has been informed,
nor is any director of the Company aware, of: (i) except as disclosed in the
Registration Statement and the Prospectus, any significant deficiencies and
material weaknesses in the design or operation of internal control over
financial reporting which are reasonably likely to adversely affect the
Company’s ability to record, process, summarize and report financial
information; or (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal control over financial reporting.

 

(x) The Company is in material compliance with the provisions of the
Sarbanes-Oxley Act of 2002, as amended (“Sarbanes-Oxley”) applicable to the
Company, and the rules and regulations promulgated thereunder and related or
similar rules and regulations promulgated by any other Governmental Authority or
self regulatory entity or agency, except for violations which, singly or in the
aggregate, are disclosed in the Prospectus or would not have a Material Adverse
Effect.

 

10

 

 

(y) No relationship, direct or indirect, exists between or among any of the
Company or any Affiliate of the Company, on the one hand, and any director,
officer, shareholder, customer or supplier of the Company or any Affiliate of
the Company, on the other hand, which is required by the Securities Act or the
Exchange Act to be described in the Registration Statement or the Prospectus
which is not so described as required. Except as disclosed in the Registration
Statement and the Prospectus, there are no outstanding loans, advances (except
normal advances for business expenses in the ordinary course of business) or
guarantees of indebtedness by the Company to or for the benefit of any of the
officers or directors of the Company or any of their respective family members.
The Company has not, in violation of Sarbanes-Oxley, directly or indirectly,
including through any Affiliate of the Company (other than as permitted under
Sarbanes-Oxley for depositary institutions), extended or maintained credit,
arranged for the extension of credit, or renewed an extension of credit, in the
form of a personal loan to or for any director or executive officer of the
Company.

 

(z) Except as described in the Prospectus, there are no legal or governmental
proceedings pending to which the Company or any of its Subsidiaries is a party
or of which any property or asset of the Company or any of its Subsidiaries is
the subject which, if determined adversely to the Company or any of its
Subsidiaries, are reasonably likely to have a Material Adverse Effect; and to
the best of the Company’s knowledge, except as disclosed in the Prospectus, no
such proceedings are threatened or contemplated by Governmental Authorities or
threatened by others.

 

(aa) The Company and its Subsidiaries have filed all necessary federal, state
and foreign income and franchise tax returns and have paid all taxes required to
be paid by any of them and, if due and payable, any related or similar
assessment, fine or penalty levied against any of them, except where the failure
to make such filings or make such payments, either individually or in the
aggregate, could not reasonably be expected to have, a Material Adverse Effect.
The Company has made adequate charges, accruals and reserves in its financial
statements above in respect of all federal, state and foreign income and
franchise taxes for all periods as to which the tax liability of the Company or
any of its Subsidiaries has not been finally determined.

 

(bb) Each of the Company and its Subsidiaries maintains insurance of the types
and in the amounts which the Company believes to be reasonable and sufficient
for a company of its size operating in the Company’s industry, including, but
not limited to: (i) directors’ and officers’ insurance (including insurance
covering the Company, its directors and officers for liabilities or losses
arising in connection with the Rights Offering, including, without limitation,
liabilities or losses arising under the Securities Act, the Exchange Act and
applicable foreign securities laws), (ii) insurance covering real and personal
property owned or leased against theft, damage, destruction, acts of vandalism
and all other risks customarily insured against and (iii) business interruption
insurance. There are no claims by the Company or any of its Subsidiaries under
any policy or instrument described in this paragraph as to which any insurance
company is denying liability or defending under a reservation of rights clause.
All of the insurance policies described in this paragraph are in full force and
effect. Neither the Company nor any of its Subsidiaries has been refused any
insurance coverage sought or applied for, and the Company has no reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.

 

11

 

 

(cc) The Company and its Subsidiaries own or possess or have the right to use on
reasonable terms all patents, patent rights, patent applications, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names, service names and other
intellectual property (collectively, “Intellectual Property”) necessary to carry
on their respective businesses as described in the Prospectus and as proposed to
be conducted; and neither the Company nor any of its Subsidiaries has received
any notice or is otherwise aware of any infringement of or conflict with
asserted rights of others with respect to any Intellectual Property or of any
facts or circumstances which would render any Intellectual Property invalid or
inadequate to protect the interests of the Company or any of its Subsidiaries
therein, and which infringement or conflict (if the subject of any unfavorable
decision, ruling or finding) or invalidity or inadequacy, individually or in the
aggregate, might result in a Material Adverse Effect. All former and current
employees of the Company or any of its Subsidiaries (and, to the Company’s
knowledge, all other agents, consultants and contractors of the Company or any
of its subsidiaries who contributed to or participated in the conception or
development of any Intellectual Property for the Company or any of its
Subsidiaries) have executed written contracts or agreements that assign to the
Company all rights to any inventions, improvements, discoveries or information
relating to the business of the Company and its subsidiaries, including without
limitation all Intellectual Property owned, controlled by or in the possession
of the Company or any of its subsidiaries. To the knowledge of the Company,
there is no unauthorized use, infringement or misappropriation of any of the
Intellectual Property by any third party, employee or former employee. Each
agreement and instrument (each, a “License Agreement”) pursuant to which any
Intellectual Property is licensed to the Company or any of its subsidiaries is
in full force and effect, has been duly authorized, executed and delivered by,
and is a valid and binding agreement of, the Company or the applicable
subsidiary, as the case may be, enforceable against the Company or such
subsidiary in accordance with its terms, except as enforcement thereof may be
subject to bankruptcy, insolvency or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles; the Company and
its subsidiaries are in compliance with their respective obligations under all
License Agreements and, to the knowledge of the Company, all other parties to
any of the License Agreements are in compliance with all of their respective
obligations thereunder; no event or condition has occurred or exists that gives
or would give any party to any License Agreement the right, either immediately
or with notice or passage of time or both, to terminate or limit (in whole or in
part) any such License Agreement or any rights of the Company or any of its
subsidiaries thereunder, to exercise any of such party’s remedies thereunder, or
to take any action that would adversely affect any rights of the Company or any
of its subsidiaries thereunder or that might have a Material Adverse Effect and
the Company is not aware of any facts or circumstances that would result in any
of the foregoing or give any party to any License Agreement any such right; and
neither the Company nor any of its subsidiaries has received any notice of
default, breach or non-compliance under any License Agreement.

 

12

 

 

(dd) Except as described in any Preliminary Prospectus, the Prospectus and the
Registration Statement, the Company: (i) is and at all times has been in full
compliance with all statutes, rules, regulations or guidance applicable to the
ownership, testing, development, manufacture, packaging, processing, use,
distribution, marketing, labeling, promotion, sale, offer for sale, storage,
import, export or disposal of any product manufactured, distributed or sold by
the Company or any component thereof (such statutes, rules, regulations or
guidance, collectively, “Applicable Laws”); (ii) has not received any notice of
adverse finding, warning letter, untitled letter or other correspondence or
notice from any Governmental Authority alleging or asserting noncompliance with
any Applicable Laws or any licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Laws (“Authorizations”); (iii) possesses all Authorizations and
such Authorizations are valid and in full force and effect and are not in
violation of any term of any such Authorizations; (iv) has not received notice
of any claim, suit, proceeding, hearing, enforcement, audit, investigation,
arbitration or other action from any Governmental Authority or third party
alleging that any product operation or activity is in violation of any
Applicable Laws or Authorizations and has no knowledge that any such
Governmental Authority or third party is considering any such claim, suit,
proceeding, hearing, enforcement, audit, investigation, arbitration or other
action; (v) has not received notice that any Governmental Authority has taken,
is taking or intends to take action to limit, suspend, modify or revoke any
Authorizations and has no knowledge that any such Governmental Authority is
considering such action; (vi) has filed, obtained, maintained or submitted all
material reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments as required by any Applicable Laws or
Authorizations and that all such material reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
complete and correct in all material respects on the date filed (or were
corrected or supplemented by a subsequent submission), except, in the case of
each of clauses (i), (ii) and (iii), for any default, violation or event that
would not, individually or in the aggregate, have or reasonably be expected to
have a Material Adverse Effect.

 

(ee) Neither the Company nor, to the Company’s knowledge, any of the Company’s
directors, officers or employees has violated: (i) the Bank Secrecy Act, as
amended, (ii) the Money Laundering Control Act of 1986, as amended, (iii) the
Foreign Corrupt Practices Act, or (iv) the Uniting and Strengthening of America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT ACT) Act of 2001, and/or the rules and regulations promulgated under any
such law, or any successor law, except for such violations which, singly or in
the aggregate, would not have a Material Adverse Effect.

 

(ff) Neither the Company nor any of its Affiliates has, prior to the date
hereof, made any offer or sale of any securities which are required to be
“integrated” pursuant to the Securities Act with the offer and sale of the
Rights Shares pursuant to the Registration Statement.

 

(gg) Except as described in the Registration Statement and the Prospectus, there
are no claims, payments, arrangements, agreements or understandings relating to
the payment of a finder’s, consulting or origination fee or other compensation
by the Company with respect to the issuance or exercise of the Rights or the
sale of the Rights Shares or any other arrangements, agreements or
understandings of the Company or, to the Company’s knowledge, the Company’s
officers, directors and employees or Affiliates that may affect the
Dealer-Manager’s compensation, as determined by the Financial Industry
Regulatory Authority, Inc. (“FINRA”). Except as previously disclosed by the
Company to the Dealer-Manager in writing, no officer, director, or beneficial
owner of 5% or more of any class of the Company’s securities (whether debt or
equity, registered or unregistered, regardless of the time acquired or the
source from which derived) or any other Affiliate is a member or a Person
associated, or affiliated with a member of FINRA. No proceeds from the exercise
of the Rights will be paid to any FINRA member, or any Persons associated or
affiliated with a member of FINRA, except as specifically contemplated herein.
Except as previously disclosed by the Company to the Dealer-Manager, no Person
to whom securities of the Company have been privately issued within the 180-day
period prior to the initial filing date of the Registration Statement has any
relationship or affiliation or association with any member of FINRA.

 

13

 

 

(hh) There are no contracts, agreements or understandings between the Company
and any Person that would give rise to a valid claim against the Company or the
Dealer-Manager for a brokerage commission, finder’s fee or other like payment in
connection with the transactions contemplated by this Agreement. Other than the
Dealer-Manager, the Company has not employed any brokers, dealers or
underwriters in connection with solicitation of exercise of Rights in the Rights
Offering, and except provided for in Sections 6 and 7 hereof, no other
commissions, fees or discounts will be paid by the Company or otherwise in
connection with the Rights Offering.

 

(ii) Neither the Company nor, to the Company’s knowledge, any of the Company’s
officers, directors, employees or agents has at any time during the last five
(5) years: (i) made any unlawful contribution to any candidate for foreign
office, or failed to disclose fully any contribution in violation of law, or
(ii) made any payment to any federal or state governmental officer or official,
or other Person charged with similar public or quasi-public duties, other than
payments that are not prohibited by the laws of the United States of any
jurisdiction thereof.

 

(jj) The Company has not and will not, directly or indirectly through any
officer, director or Affiliate of the Company or through any other Person: (i)
taken any action designed to cause or to result in, or that has constituted or
which might reasonably be expected to constitute, the stabilization or
manipulation of the price of any security of the Company to facilitate the
issuance of the Rights or the sale or resale of the Rights Shares, (ii) since
the filing of the Registration Statement sold, bid for or purchased, or paid any
Person (other than the Dealer-Manager) any compensation for soliciting exercises
or purchases of, the Rights or the Rights Shares and (iii) until the later of
the expiration of the Rights or the completion of the distribution (within the
meaning of Regulation M under the Exchange Act) of the Rights Shares, sell, bid
for or purchase, apply or agree to pay to any Person (other than the
Dealer-Manager) any compensation for soliciting another to purchase any other
securities of the Company (except for the solicitation of the exercises of
Rights pursuant to this Agreement). The foregoing shall not apply to the offer,
sale, agreement to sell or delivery with respect to: (i) Rights Shares offered
and sold upon exercise of the Rights, as described in the Prospectus, or (ii)
any shares of Common Stock sold pursuant to the Company’s employee benefit
plans.

 

(kk) Each “forward-looking statement” (within the meaning of Section 27A of the
Securities Act or Section 21E of the Exchange Act) included in the Registration
Statement and the Prospectus has been made or reaffirmed with a reasonable basis
and has been disclosed in good faith.

 

14

 

 

As used in this Agreement, references to matters being “material” with respect
to the Company or any matter relating to the Company shall mean a material item,
event, change, condition, status or effect related to the condition (financial
or otherwise), properties, assets (including intangible assets), liabilities,
business, prospects (as such prospects are disclosed or described in any
Preliminary Prospectus or the Prospectus), operations or results of operations
of the Company and its Subsidiaries, taken as a whole.

 

As used in this Agreement, the term “knowledge of the Company” (or similar
language) shall mean the knowledge of the officers of the Company who are named
in the Prospectus, with the assumption that such officers shall have made
reasonable and diligent inquiry of the matters presented (with reference to what
is customary and prudent for the applicable individuals in connection with the
discharge by the applicable individuals of their duties as officers or directors
of the Company).

 

6. Compensation. The Dealer-Manager shall receive the fees for acting in its
capacity as the Dealer-Manager, as set forth in the Engagement Letter. Nothing
in this Agreement shall affect the Dealer-Manager’s rights to receive any fees,
compensation or reimbursement set forth in the Engagement Letter in accordance
with the terms thereof. All payments to be made by the Company pursuant to this
Section 6 shall be made at the Closing by wire transfer of immediately available
funds and consummation of the subscriptions for Rights Shares pursuant to the
exercise of Rights (the “Closing Date”).

 

7. Expenses. In addition to the Dealer-Manager’s compensation for services
hereunder pursuant to Section 6 hereof, the Company shall pay or cause to be
paid:

 

(a) all expenses (including any taxes) incurred in connection with the Rights
Offering and the preparation, issuance, execution, authentication and delivery
of the Rights and the Rights Shares;

 

(b) all fees, expenses and disbursements of the Company’s accountants, legal
counsel and other third party advisors;

 

(c) all reasonable and documented costs and expenses of the Dealer-Manager as
set forth in the Engagement Letter and reimbursable upon any termination of this
Agreement only as permitted by FINRA Rule 5110(f)(2)(D);

 

(d) all fees and expenses of the Subscription Agent and the Information Agent;

 

(e) all fees, expenses and disbursements (including, without limitation, fees
and expenses of the Company’s accountants and counsel) in connection with the
preparation, printing, filing, delivery and shipping of the Registration
Statement (including the financial statements therein and all amendments and
exhibits thereto), each Preliminary Prospectus, the Prospectus, the other Offer
Documents and any amendments or supplements of the foregoing and any printing,
delivery and shipping of this Agreement, the costs of distributing the terms of
any agreement relating to any organization of soliciting dealers, if any, to the
members thereof by mail, fax or other means of communications;

 

15

 

 

(f) all fees, expenses and disbursements relating to the registration or
qualification of the Rights and the Rights Shares under the “blue sky”
securities laws of any states or other jurisdictions and all fees and expenses
associated with the preparation of the preliminary and final forms of Blue Sky
Memoranda;

 

(g) all filing fees of the Commission;

 

(h) all filing fees relating to the review of the Rights Offering by FINRA;

 

(i) any applicable listing or other fees;

 

(j) the cost of printing certificates representing the Rights and the Rights
Shares;

 

(k) all advertising charges pertaining to the Rights Offering;

 

(l) the cost and charges of the Company’s transfer agent(s) or registrar(s); and

 

(m) all other costs and expenses incident to the performance of its obligations
hereunder for which provision is not otherwise made in this Section.

 

(n) All payments to be made by the Company pursuant to this Section 7 shall be
made promptly after the termination or expiration of the Rights Offering or, if
later, promptly after the related fees, expenses or charges accrue and an
invoice therefor is sent by the Dealer-Manager. The Company shall perform its
obligations set forth in this Section 7 whether or not the Rights Offering
commences or any Rights are exercised pursuant to the Rights Offering, except
that the Dealer Manager’s non-accountable expenses may only be reimbursed upon
Closing.

 

8. Shareholder Lists; Subscription Agent; Information Agent.

 

(a) The Company will cause the Dealer-Manager to be provided with any cards or
lists showing the names and addresses of, and the number of shares of Common
Stock held by, the holders of shares of Common Stock as of a recent date and
will use its best efforts to cause the Dealer-Manager to be advised from time to
time during the period, as the Dealer-Manager shall request, of the Rights
Offering as to any transfers of record of shares of Common Stock.

 

(b) The Company (i) has arranged for Securities Transfer Corporation to serve as
subscription agent in connection with the Rights Offering (the “Subscription
Agent”), (ii) will arrange for the Subscription Agent to advise the
Dealer-Manager regularly as to such matters as the Dealer-Manager may reasonably
request, including the number of Rights that have been exercised, and (iii) will
arrange for the Subscription Agent to be responsible for receiving subscription
funds paid.

 

16

 

 

(c) The Company has arranged for Okapi Partners LLC to serve as information
agent in connection with the Rights Offering (the “Information Agent” and,
together with the Subscription Agent, the “Agents”) and to perform services in
connection with the Rights Offering that are customary for an information agent.

 

9. Covenants of the Company. The Company covenants and agrees with the
Dealer-Manager:

 

(a) To use its best efforts to cause the Registration Statement and any
amendments thereto to become effective; to advise the Dealer-Manager, promptly
after it receives notice thereof, of the time when the Registration Statement,
or any amendment thereto, becomes effective or any supplement to the Prospectus
or any amended Prospectus has been filed and to furnish the Dealer-Manager with
copies thereof; to prepare a Prospectus in a form approved by the Dealer-Manager
(such approval not to be unreasonably withheld or delayed) and to file such
Prospectus pursuant to Rule 424(b) under the Securities Act within the time
prescribed by such rule; to advise the Dealer-Manager, promptly after it
receives notice thereof, of the issuance by the Commission of any stop order or
of any order preventing or suspending the use of any Preliminary Prospectus or
the Prospectus, of the suspension of the qualification of the Rights for
offering or sale in any jurisdiction, of the initiation or threatening of any
proceeding for any such purpose, or of any request by the Commission for the
amending or supplementing of the Registration Statement or the Prospectus or for
additional information; and, in the event of the issuance of any stop order or
of any order preventing or suspending the use of any Preliminary Prospectus or
the Prospectus or suspending any such qualification, to use promptly its
reasonable best efforts to obtain its withdrawal.

 

(b) To deliver promptly to the Dealer-Manager, at any such location as requested
by the Dealer Manger, such number of the following documents as the
Dealer-Manager shall reasonably request: (i) conformed copies of the
Registration Statement as originally filed with the Commission and each
amendment thereto (in each case excluding exhibits other than this Agreement,
any other Offer Documents filed as exhibits, the computation of the ratio of
earnings to fixed charges and the computation of per share earnings), (ii) each
Preliminary Prospectus, the Prospectus and any amended or supplemented
Prospectus and (iii) any document incorporated by reference in the Prospectus
(excluding exhibits thereto); and, if the delivery of a prospectus is required
at any time during which the Prospectus relating to the Rights or the Rights
Shares is required to be delivered under the Securities Act and if at such time
any events shall have occurred as a result of which the Prospectus as then
amended or supplemented would include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made when such
Prospectus is delivered, not misleading, or, if for any other reason it shall be
necessary during such period to amend or supplement the Prospectus or to file
under the Exchange Act any document incorporated by reference in the Prospectus
in order to comply with the Securities Act or the Exchange Act, to notify the
Dealer-Manager and, upon its request, to file such document and to prepare and
furnish without charge to the Dealer-Manager as many copies as the
Dealer-Manager may from time to time reasonably request of an amended or
supplemented Prospectus which will correct such statement or omission or effect
such compliance.

 

17

 

 

(c) To file promptly with the Commission any amendment to the Registration
Statement or the Prospectus or any supplement to the Prospectus that may, in the
judgment of the Company or the Dealer-Manager, be necessary or advisable in
connection with the distribution of the Rights or the sale of the Rights Shares
or be requested by the Commission.

 

(d) Prior to filing with the Commission any: (i) Preliminary Prospectus, (ii)
amendment to the Registration Statement, any document incorporated by reference
in the Prospectus or (iii) any Prospectus pursuant to Rule 424 of the Securities
Act, to furnish a copy thereof to the Dealer-Manager and counsel for the
Dealer-Manager and obtain the consent of the Dealer-Manager to the filing (which
consent shall not be unreasonably withheld).

 

(e) To furnish to the Dealer-Manager copies of all materials not available via
EDGAR furnished by the Company to its shareholders and all public reports and
all reports and financial statements furnished by the Company to the principal
national securities exchange upon which any of the Company’s securities may be
listed pursuant to requirements of or agreements with such exchange or to the
Commission pursuant to the Exchange Act or any rule or regulation of the
Commission thereunder.

 

(f) To qualify or register the Rights and the Rights Shares for sale under (or
obtain exemptions from the application of) the state securities or blue sky laws
of those jurisdictions designated by the Dealer-Manager, shall comply with such
laws and shall continue such qualifications, registrations and exemptions in
effect so long as required for the distribution of the Rights and the Rights
Shares. The Company shall not be required to qualify as a foreign corporation or
to take any action that would subject it to general service of process in any
such jurisdiction where it is not presently qualified or where it would be
subject to taxation as a foreign corporation. The Company will advise the
Dealer-Manager promptly of the suspension of the qualification or registration
of (or any such exemption relating to) the Rights and the Rights Shares for
offering, sale or trading in any jurisdiction or any initiation or threat of any
proceeding for any such purpose, and in the event of the issuance of any order
suspending such qualification, registration or exemption, the Company shall use
its best efforts to obtain the withdrawal thereof at the earliest possible
moment.

 

(g) To apply the net proceeds from the exercise of the Rights in the manner
described under the caption “Use of Proceeds” in the Prospectus.

 

(h) Prior to the effective date of the Registration Statement, to apply for the
listing of Rights Shares on the NasdaqCM and to use its best efforts to complete
that listing, subject only to official notice of issuance (if applicable), prior
to the expiration of the Rights Offering.

 

(i) To take such steps as shall be necessary to ensure that neither the Company
nor any Subsidiary shall become an “investment company” within the meaning of
such term under the Investment Company Act of 1940 and the rules and regulations
of the Commission thereunder.

 

18

 

 

(j) To advise the Dealer-Manager, directly or through the Subscription Agent,
from time to time, as the Dealer-Manager shall request, of the number of Rights
Shares subscribed for, and arrange for the Subscription Agent to furnish the
Dealer-Manager with copies of written reports it furnishes to the Company
concerning the Rights Offering.

 

(k) To commence mailing the Offer Documents to record holders of the Common
Stock not later than the second business day following the record date for the
Rights Offering, and complete such mailing as soon as practicable.

 

(l) To reserve and keep available for issue upon the exercise of the Rights such
number of authorized but unissued shares of Rights Shares as will be sufficient
to permit the exercise in full of all Rights, except as otherwise contemplated
by the Prospectus.

 

(m) To not take, directly or indirectly, any action designed to cause or to
result in, or that has constituted or which might reasonably be expected to
constitute, the stabilization or manipulation of the price of any security of
the Company to facilitate the issuance of the Rights or the sale or resale of
the Rights Shares.

 

10. Conditions of Dealer-Manager’s Obligations. The obligations of the
Dealer-Manager hereunder are subject to (and the occurrence of any Closing shall
be conditioned upon) the accuracy, as of the date hereof and at all times during
the Rights Offering, of the representations and warranties of the Company
contained herein, to the performance by the Company of its obligations hereunder
and to the following additional conditions:

 

(a) (i) The Registration Statement shall have become effective and the
Prospectus shall have been timely filed with the Commission in accordance with
the Securities Act; (ii) all post-effective amendments to the Registration
Statement shall have become effective; (iii) no stop order suspending the
effectiveness of the Registration Statement or any amendment or supplement
thereto shall have been issued and no proceedings for the issuance of any such
order shall have been initiated or threatened, and (iv) any request of the
Commission for additional information (to be included in the Registration
Statement or the Prospectus or otherwise) shall have been disclosed to the
Dealer-Manager and complied with to the Dealer-Manager’s reasonable
satisfaction.

 

(b) The Dealer-Manager shall not have been advised by the Company or shall have
discovered and disclosed to the Company that the Registration Statement or the
Prospectus or any amendment or supplement thereto, contains an untrue statement
of fact which in the Dealer-Manager’s opinion, or in the opinion of counsel to
the Dealer-Manager, is material, or omits to state a fact which, in the
Dealer-Manager’s opinion, or in the opinion of counsel to the Dealer-Manager, is
material and is required to be stated therein or is necessary to make the
statements therein not misleading.

 

(c) All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Rights, the Rights
Shares, the Registration Statement and the Prospectus, and all other legal
matters relating to this Agreement and the transactions contemplated hereby
shall be reasonably satisfactory in all material respects to counsel for the
Dealer-Manager, and the Company shall have furnished to such counsel all
documents and information that they may reasonably request to enable them to
pass upon such matters.

 

19

 

 

(d) Concurrently with the execution of this Agreement and on the Closing date,
there shall have been furnished to the Dealer-Manager the signed opinion
(addressed to the Dealer-Manager) of Libertas Law Group, Inc., counsel for the
Company, dated the date hereof and in form and substance satisfactory to counsel
for the Dealer-Manager, to the effect of the opinions set forth on Exhibit A
hereto.

 

(e) Concurrently with the execution of this Agreement, the Company shall have
furnished to the Dealer-Manager a letter of Marcum, addressed to the
Dealer-Manager and dated the date hereof: (i) confirming that they are
independent registered public accountants of the Company within the meaning of
the Securities Act and are in compliance with the applicable requirements
relating to the qualification of accountants under the PCAOB and applicable
rules of the Commission, and (ii) stating, as of the date of the letter (or,
with respect to matters involving changes or developments since the respective
dates as of which specified financial information is given in the Prospectus, as
of a date not more than five days prior to the date of the letter), the
conclusions and findings of such firm with respect to the financial information
and other matters specified by the Dealer-Manager.

 

(f) The Company shall have furnished to the Dealer-Manager a certificate, dated
as of the Closing date, of its Chief Executive Officer or President and its
Chief Financial Officer stating that:

 

  i. To the best of their knowledge after reasonable investigation, the
representations, warranties, covenants and agreements of the Company hereof are
true and correct in all material respects;         ii. The conditions set forth
in this Agreement have been fulfilled;         iii. Neither the Company nor any
of its Subsidiaries has sustained any material loss or interference with its
business, whether or not covered by insurance, or from any labor dispute or any
legal or governmental proceeding;         iv. Subsequent to the respective dates
as of which information is given in the Registration Statement and the
Prospectus, there has not been any Material Adverse Change or any development
involving a prospective Material Adverse Change; and         v. They have
carefully examined the Registration Statement and the Prospectus and, in their
opinion (A) the Registration Statement and the Prospectus, as of the Effective
Date, did not include any untrue statement of a material fact and did not omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading, and (B) since the Effective Date no event
has occurred which should have been set forth in a supplement or amendment to
the Registration Statement or the Prospectus.

 

20

 

 

(g) Neither the Company nor any of its Subsidiaries shall have sustained since
the date of the latest audited financial statements included in the Prospectus
any Material Adverse Change, the effect of which is, in the judgment of the
Dealer-Manager, so material and adverse as to make it impracticable or
inadvisable to proceed with the Rights Offering.

 

(h) The NasdaqCM shall have approved the Rights Shares for listing, subject only
to official notice of issuance.

 

(i) All opinions, letters, evidence and certificates mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Dealer-Manager. If any of the conditions specified in this
Section 10 shall not have been fulfilled when and as required by this Agreement,
this Agreement and all obligations of the Dealer-Manager hereunder may be
canceled at, or at any time during the Rights Offering, by the Dealer-Manager.
Any such cancellation shall be without liability of the Dealer-Manager to the
Company. Notice of such cancellation shall be given the Company in writing, or
by telegraph or telephone and confirmed in writing.

 

11. Indemnification and Contribution.

 

(a) The Company agrees to indemnify and hold harmless the Dealer-Manager and its
affiliates and any officer, director, employee or agent of Source or any such
affiliates and any Person controlling (within the meaning of Section 20(a) of
the Exchange Act) the Dealer-Manager or any of such affiliates (collectively,
the “Indemnified Parties”) from and against any and all losses, claims, damages,
liabilities and expenses whatsoever, under the Securities Act or otherwise (as
incurred or suffered and including, but not limited to, any and all legal or
other expenses incurred in connection with investigating, preparing to defend or
defending any lawsuit, claim or other proceeding, commenced or threatened,
whether or not resulting in any liability, which legal or other expenses shall
be reimbursed by the Company promptly after receipt of any invoices therefore
from the Dealer-Manager), (A) arising out of or based upon: (i) any untrue
statement or alleged untrue statement of a material fact contained in the Offer
Documents or any amendment or supplement thereto, in any other solicitation
material used by the Company or authorized by it for use in connection with the
Rights Offering, or in any blue sky application or other document prepared or
executed by the Company (or based on any written information furnished by the
Company) specifically for the purpose of qualifying any or all of the Rights or
the Rights Shares under the securities laws of any state or other jurisdiction
(any such application, document or information being hereinafter called a “Blue
Sky Application”) or arising out of or based upon the omission or alleged
omission to state in any such document a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading (other than
statements or omissions made in reliance upon and in conformity with the
Dealer-Manager Information), (ii) any withdrawal or termination by the Company
of, or failure by the Company to make or consummate, the Rights Offering, (iii)
any actions taken or omitted to be taken by an indemnified party with the
consent of the Company or in conformity with actions taken or omitted to be
taken by the Company or (iv) any failure by the Company to comply with any
agreement or covenant, contained in this Agreement or (B) arising out of,
relating to or in connection with or alleged to arise out of, relate to or be in
connection with, the Rights Offering, any of the other transactions contemplated
thereby or the performance of Source’s services to the Company with respect to
the Rights Offering.

 

21

 

 

(b) If the indemnification provided for in the foregoing paragraph is judicially
determined to be unavailable (other than in accordance with the terms hereof) to
any Indemnified Party otherwise entitled to indemnity in respect of any losses,
claims, damages or liabilities referred to herein, then, in lieu of indemnifying
such person hereunder, whether or not the Dealer-Manager is the person entitled
to indemnification or reimbursement, the Company shall contribute to the amount
paid or payable by the Indemnified Party as a result of such losses, claims,
damages or liabilities (and expenses relating thereto) (i) in such proportion as
is appropriate to reflect the relative benefits to the Company, on the one hand,
and the Dealer-Manager, on the other hand, of the Rights Offering or (ii) if the
allocation provided for in clause (i) above is not available, in such proportion
as is appropriate to reflect not only the relative benefits referred to in such
clause (i) but also the relative fault of each of the Company and the
Dealer-Manager, as well as any other relevant equitable considerations;
provided, however, in no event shall the Dealer-Manager’s aggregate contribution
to the amount paid or payable exceed the aggregate amount of fees actually
received by the Dealer-Manger under this Agreement. For the purposes of this
Agreement, the relative benefits to the Company and to the Dealer-Manager of the
engagement shall be deemed to be in the same proportion as (a) the total value
paid or contemplated to be paid or received or contemplated to be received by
the Company in the Rights Offering, whether or not the Rights Offering is
consummated, bears to (b) the fees paid or to be paid to the Dealer-Manager
under this Agreement.

 

(c) The Company also agrees that neither the Dealer-Manager, nor any other
Indemnified Party, shall have any liability to the Company for or in connection
with the Dealer-Manager’s engagement as Dealer-Manager, except for any such
liability for losses, claims, damages, liabilities or expenses incurred by the
Company which are finally judicially determined to have resulted primarily from
the Dealer-Manager’s bad faith, willful misconduct, or gross negligence. The
foregoing agreement shall be in addition to any rights that the Dealer-Manager,
the Company or any Indemnified Party may have at common law or otherwise,
including, but not limited to, any right to contribution. For the sole purpose
of enforcing and otherwise giving effect to the provisions of this Agreement,
the Company hereby consents to personal jurisdiction and service and venue in
any court in which any claim which is subject to this agreement is brought
against the Dealer-Manager or any other indemnified party.

 

(d) The Company agrees that it will not, without the prior written consent of
the Dealer-Manager, settle or compromise or consent to the entry of any judgment
with respect to any pending or threatened claim, action, suit or proceeding in
respect of which indemnification or contribution may be sought hereunder
(whether or not the Dealer-Manager is an actual or potential party to such
claim, action, suit or proceeding) unless such settlement, compromise or consent
includes an unconditional release, reasonably satisfactory in form and substance
to the Dealer-Manager, releasing the Dealer-Manager from all liability arising
out of such claim, action, suit or proceeding.

 

22

 

 

12. Effective Date of Agreement; Termination.

 

(a) This Agreement shall become effective upon the later of the time on which
the Dealer-Manager shall have received notification of the effectiveness of the
Registration Statement and the time which this Agreement shall have been
executed by all of the parties hereto.

 

(b) This Agreement shall terminate upon the earliest to occur of (a) the
consummation, termination or withdrawal of the Rights Offering, and (b) the
withdrawal by the Dealer-Manager pursuant to Section 4.

 

13. Survival of Certain Provisions. The agreements contained in Sections 3, 6, 7
and 13 through 21 hereof and the representations, warranties and agreements of
the Company contained in Section 5 hereof shall survive the consummation of or
failure to commence the Rights Offering and shall remain in full force and
effect, regardless of any termination or cancellation of this Agreement or any
investigation made by or on behalf of any indemnified party; provided, that the
Company’s obligations under Section 7 to reimburse the Dealer Manager for
accountable expenses are subject to FINRA Rule 5110 (f)(2)(D) in that such
expenses are only reimbursable to the extent actually incurred and only if the
Offering actually closes.

 

14. Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
duly given if (a) delivered personally, (b) sent by facsimile with immediate
telephonic confirmation or (c) sent by registered or certified mail, return
receipt requested, postage prepaid, to the parties hereto as follows

 

If to the Dealer-Manager:

 

Source Capital Group, Inc.

276 Post Road West

Westport, CT 06880

Attention: Mr. Richard H. Kreger, Snr. Managing Director, Investment Banking

Email: rkreger@sourcegrp.com

 

With a copy to:

 

Olshan Frome Wolosky LLP

Park Avenue Tower

65 East 55th Street

New York, NY 10022

Attention: Spencer G. Feldman, Esq.

Email: sfeldman@olshanlaw.com

Facsimile: (212) 451-2222

 

23

 

 

If to the Company:

 

Chanticleer Holdings, Inc.

7621 Little Avenue, Suite 414

Charlotte, NC 28226

Attention: Michael D. Pruitt, Chairman/CEO

Email: mp@chanticleerholdings.com

Facsimile: (704) 366-2463

 

With a copy to:

 

Libertas Law Group, Inc.

225 Santa Monica Boulevard, 11th Floor

Attention: Ruba Qashu

Email: ruba@libertaslaw.com

Facsimile: (310) 356-1922

 

15. Parties. This Agreement shall inure to the benefit of and be binding upon
the Dealer-Manager, the Company and their respective successors. This Agreement
and the terms and provisions hereof are for the sole benefit of only those
Persons, except that the representations, warranties, indemnities and agreements
of the Company contained in this Agreement shall also be deemed to be for the
benefit of the Person or Persons, if any, who control the Dealer-Manager within
the meaning of Section 15 of the Act. Nothing in this Agreement shall be
construed to give any Person, other than the Persons referred to in this
Section, any legal or equitable right, remedy or claim under or in respect of
this Agreement or any provision contained herein.

 

16. Amendment. This Agreement may not be amended or modified except in writing
signed by each of the parties hereto.

 

17. Governing Law; Venue. This Agreement shall be deemed to have been executed
and delivered in New York and both this Agreement and the transactions
contemplated hereby shall be governed as to validity, interpretation,
construction, effect, and in all other respects by the laws of the State of New
York, without regard to the conflicts of laws principals thereof (other than
Section 5-1401 of The New York General Obligations Law). Each of the
Dealer-Manager and the Company: (a) agrees that any legal suit, action or
proceeding arising out of or relating to this Agreement and/or the transactions
contemplated hereby shall be instituted exclusively in the Supreme Court of the
State of New York, New York County, or in the United States District Court for
the Southern District of New York, (b) waives any objection which it may have or
hereafter to the venue of any such suit, action or proceeding, and (c)
irrevocably consents to the jurisdiction of Supreme Court of the State of New
York, New York County, or in the United States District Court for the Southern
District of New York in any such suit, action or proceeding. Each of the
Dealer-Manager and the Company further agrees to accept and acknowledge service
of any and all process which may be served in any such suit, action or
proceeding in the Supreme Court of the State of New York, New York County, or in
the United States District Court for the Southern District of New York and
agrees that service of process upon the Company mailed by certified mail to the
Company’s address or delivered by Federal Express via overnight delivery shall
be deemed in every respect effective service of process upon the Company, in any
such suit, action or proceeding, and service of process upon the underwriters
mailed by certified mail to the Dealer-Manager’s address or delivered by Federal
Express via overnight delivery shall be deemed in every respect effective
service process upon the Underwriter, in any such suit, action or proceeding.
THE COMPANY (ON BEHALF OF ITSELF AND, TO THE FULLEST EXTENT PERMITTED BY LAW, ON
BEHALF OF ITS RESPECTIVE EQUITY HOLDERS AND CREDITORS) HEREBY WAIVES ANY RIGHT
THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED UPON, ARISING OUT
OF OR IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, THE REGISTRATION STATEMENT, ANY PRELIMINARY PROSPECTUS AND THE
PROSPECTUS.

 

24

 

 

18. Entire Agreement. This Agreement, together with the exhibit attached hereto
and as the same may be amended from time to time in accordance with the terms
hereof, contains the entire agreement among the parties hereto relating to the
subject matter hereof and there are no other or further agreements outstanding
not specifically mentioned herein. Notwithstanding anything herein to the
contrary, the Engagement Letter shall continue to be effective and the term
therein shall continue to survive and be enforceable by the parties thereto, in
accordance with its terms.

 

19. Severability. If any term or provision of this Agreement or the performance
thereof shall be invalid or unenforceable to any extent, such invalidity or
unenforceability shall not affect or render invalid or unenforceable any other
provision of this Agreement and this Agreement shall be valid and enforced to
the fullest extent permitted by law.

 

20. Headings. The headings herein are inserted for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

 

21. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument. Delivery of a signed
counterpart of this Agreement by facsimile or other electronic transmission
shall constitute valid and sufficient delivery thereof. If the foregoing
correctly sets forth your understanding, please so indicate in the space
provided below for that purpose, whereupon this letter shall constitute a
binding agreement among us.

 

25

 

 

  Very truly yours,         CHANTICLEER HOLDINGS, INC.         By: /s/ Michael
D. Pruitt   Name: Michael D. Pruitt   Title: Chairman and Chief Executive
Officer

 

Accepted and agreed as of the date first written above:

 

SOURCE CAPITAL GROUP, INC.

 

By: /s/ Richard H. Kreger   Name: Richard H. Kreger   Title: Snr. Managing
Director, Investment Banking         By: /s/ Russell Newton    Name: Russell
Newton   Title: Chief Financial Officer  

 

[Signature Page to Dealer-Manager Agreement]

 

26

 

 

EXHIBIT A

 

  1. The Company is incorporated and is validly existing as a corporation in
good standing under the laws of the State of Delaware, with corporate power and
authority to own, lease and operate its properties and conduct its business as
described in the Registration Statement, the Offer Documents and the Prospectus
and to enter into and perform its obligations under the Dealer-Manager Agreement
and the Rights.         2. The Company’s authorized capital consists of
45,000,000 shares of Common Stock and 5,000,000 shares of Preferred Stock.      
  3. The Rights and Rights Shares to be issued and sold by the Company pursuant
to the Registration Agreement have been duly and validly authorized and, when
issued and delivered to and paid for, will be duly and validly issued and fully
paid and nonassessable and will conform to the descriptions thereof contained in
the Registration Statement, the Offer Documents and the Prospectus; and the
issuance of such Rights and Rights Shares is not subject to any preemptive or
similar rights.         4. The Dealer-Manager Agreement has been duly
authorized, executed and delivered by the Company and the Company has all the
requisite corporate power and authority to enter into the Dealer-Manager
Agreement and to perform their obligations thereunder.         5. The issue and
sale of the Rights and Rights Shares to be sold by the Company pursuant to the
Registration Statement, the execution of the Dealer-Manager Agreement by the
Company and the compliance by the Company with all of the provisions of the
Dealer-Manager Agreement and the consummation of the transactions therein
contemplated will not conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument,
included as an exhibit to the Registration Statement or as an exhibit to any
other registration statement or report filed by the Company with the Commission,
to which the Company or any of its subsidiaries is a party or by which the
Company or any of its subsidiaries is bound or to which any of the property or
assets of the Company or any of the Subsidiaries is subject, nor will such
action result in any violation of the provisions of the certificate or articles
of incorporation or by-laws (or other organizational documents) of the Company
or any of its subsidiaries or any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over the Company or
any of its subsidiaries or any of their properties; and no consent, approval,
authorization, order, registration or qualification of or with any such court or
governmental agency or body is required for the issue and sale of the Rights and
Rights Shares to be sold by the Company pursuant to the Registration Statement
or the consummation by the Company of the transactions contemplated by the
Dealer-Manager Agreement, except the registration under the Securities Act of
the Rights and Rights Shares and such consents, approvals, authorizations,
registrations or qualifications as may be required under state securities or
blue sky laws, as to which we express no opinion.

 

27

 

 

  6. Other than as set forth in the Registration Statement, the Offer Documents
and the Prospectus, to our knowledge, there are no legal or governmental
proceedings pending to which the Company or any of its subsidiaries is a party
or of which any property of the Company or any of its subsidiaries is the
subject which, if determined adversely to the Company or any of its
subsidiaries, individually or in the aggregate, would have or may reasonably be
expected to have a material adverse effect on the general affairs, business,
prospects, management, financial position, shareholders’ equity or results of
operations of the Company and its subsidiaries, considered as one enterprise, or
would prevent or impair the consummation of the transactions contemplated by the
Dealer-Manager Agreement , or which are required to be described in the
Registration Statement, the Offer Documents and the Prospectus; and, to our
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or others.         7. The Company is not and, after giving effect to
the offering and sale of the Rights as contemplated herein and the application
of the net proceeds therefrom as described in the Registration Statement, the
Offer Documents and the Prospectus, will not be an “investment company,” as such
term is defined in the Investment Company Act of 1940.         8. The
Registration Statement, including any Rule 462(b) Registration Statement, has
been declared effective under the Securities Act; any required filing of the
Prospectus pursuant to Rule 424(b) under the Securities Act has been made in the
manner and within the time period required by Rule 424(b); all material required
to be filed by the Company pursuant to Rule 433(d) under the Securities Act
shall have been filed with the Commission within the applicable time period
prescribed for such filing by Rule 433 under the Securities Act; and no stop
order suspending the effectiveness or use of the Registration Statement, the
Offer Documents and the Prospectus has been issued under the Securities Act and
no proceedings for that purpose have been instituted or are pending or, to our
knowledge, threatened by the Commission.         9. To our knowledge, there are
no statutes or regulations that are required to be described in the Registration
Statement, the Offer Documents and the Prospectus that are not described as
required.         10. The Company has applied for the listing of Rights Shares
on the NasdaqCM and has duly filed a notification with respect to the listing of
the Rights Shares on the NasdaqCM, which has been approved by the NasdaqCM.    
    11. The Registration Statement, the Offer Documents and the Prospectus and
any further amendments and supplements thereto made by the Company (other than
the financial statements, related schedules and other financial data therein, as
to which we do not express an opinion), comply as to form in all material
respects with the requirements of the Securities Act and the rules and
regulations thereunder; and we do not know of any amendment to the Registration
Statement, the Offer Documents and the Prospectus required to be filed or of any
contracts or other documents of a character required to be filed as an exhibit
to the Registration Statement or required to be described in the Registration
Statement, the Offer Documents and the Prospectus which are not filed or
described as required.

 

28

 

 

  12. The documents incorporated by reference in the Registration Statement, the
Offer Documents and the Prospectus, or any further amendment or supplement
thereto made by the Company (other than the financial statements and related
schedules therein, as to which we express no opinion), when they became
effective or were filed with the Commission, as the case may be, complied as to
form in all material respects with the requirements of the Securities Act or the
Exchange Act, as applicable, and the rules and regulations of the Commission
thereunder.         13. To our knowledge there are no contracts, agreements or
understandings between the Company and any person granting such person the right
to require the Company to file a registration statement under the Securities Act
with respect to shares of Common Stock or other securities to include such
shares of Common Stock or other securities as part of the offering contemplated
hereby.

 

In addition, although we are not passing upon and do not assume any
responsibility for nor have they independently verified, the accuracy,
completeness or fairness of the statements contained in the Registration
Statement, the Offer Documents and the Prospectus, in connection with the
preparation of the Registration Statement, the Offer Documents and the
Prospectus, we have participated in conferences with representatives and counsel
of the Dealer-Manager and with certain officers and employees of, and counsel
and independent certified public accountants for, the Company, at which
conferences the contents of the Registration Statement, the Offer Documents and
the Prospectus and related matters were discussed, and we advise the
Dealer-Manager that nothing has come to our attention that would lead us to
believe that:

 

  ● as of its effective date, the Registration Statement (other than the
financial statements, related schedules and other financial data therein, as to
which we do express no opinion), contained an untrue statement of a material
fact required to be stated therein or necessary to make the statements therein
not misleading,         ● as of the Effective Time, the Offer Documents (other
than the financial statements, related schedules and other financial data
therein, as to which express no opinion) contain an untrue statement of a
material fact or omits to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or         ● as of its date or as of the applicable time of
delivery, the Prospectus (other than the financial statements, related schedules
and other financial data therein, as to which we express no opinion) contained
an untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

provided, however, that we do not assume any responsibility for the accuracy,
completeness or fairness of the statements made or the information contained in,
incorporated by reference in, or omitted from, the Registration Statement, the
Offer Documents or the Prospectus, and we do not express any view or belief with
respect to the financial statements and the related notes thereto or financial
schedules or other financial, statistical or accounting data or information or
assessments of or reports on the effectiveness of internal control over
financial reporting included in, incorporated by reference in, or omitted from,
the Registration Statement, the Offer Documents or the Prospectus.

 

The purpose of our engagement was not to establish or confirm factual matters
set forth in the Registration Statement, the Offer Documents or the Prospectus,
and we have not undertaken any obligation to verify independently any of the
factual matters set forth in the Registration Statement, the Offer Documents or
the Prospectus.

 

29

 

 